

114 S3541 IS: Citizens’ Right to Know Act of 2016
U.S. Senate
2016-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3541IN THE SENATE OF THE UNITED STATESDecember 9, 2016Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require States and units of local government receiving funds under grant programs operated by
			 the Department of Justice that use such funds for pretrial services
			 programs to submit to the Attorney General a report relating to such
			 programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Citizens’ Right to Know Act of 2016. 2.Reporting requirement for Department of Justice grant recipients using funds for pretrial services programs (a)In generalFor each fiscal year in which a State or unit of local government receives funds under any grant program operated by the Department of Justice, including the Edward Byrne Memorial Justice Assistance grant program under subpart I of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), and in which the State or unit of local government uses funds received under such program for a pretrial services program, the State or unit of local government shall submit to the Attorney General a report which contains the following:
 (1)The name of each defendant participating in a pretrial release program administered by the pretrial services program, and whether, as applicable, the defendant appeared for trial and any post-release required court appearance.
 (2)Information relating to the previous arrest record of each defendant participating in the pretrial services program.
 (3)Information relating to any previous failure by each defendant participating in a pretrial release program administered by the pretrial services program to appear for trial or any post-release required court appearance.
 (4)The amount of Federal funds the pretrial services program received during the previous fiscal year. (b)Publication requirementSubject to any applicable confidentiality requirements, the Attorney General shall, on an annual basis, make publicly available the information received under subsection (a).
 (c)Reduction in fundingIf a State or unit of local government fails to comply with the requirement under subsection (a) for a fiscal year, the Attorney General shall reduce the amount that the State or unit of local government would otherwise receive under each grant program described in subsection (a) in the following fiscal year—
 (1)by 10 percent, if the failure to comply with the requirement was the first such failure; or (2)by 20 percent, if the failure to comply with the requirement was the second or subsequent such failure.
 (d)ReallocationAmounts not allocated to a State or unit of local government under subsection (c) shall be reallocated under each such grant program to States and units of local government that comply with the requirement under subsection (a).